Citation Nr: 0319489	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a scar on 
the lower back status post excision of a melanoma.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1976 with the United States Air Force and from August 1983 to 
August 1994 with the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2000, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in May 2000.  The veteran 
testified at a Board videoconference hearing in August 2002.  

The Board notes the veteran also perfected a claim of 
entitlement to an earlier effective date for the grant of an 
increased rating for the scar on the veteran's back.  At the 
time of his August 2002 videoconference, the veteran stated 
that he was dropping this claim.  The issue of entitlement to 
an earlier effective date for the grant of an increased 
rating for a scar on the veteran's back is no longer in 
appellate status.  

In correspondence received at the RO in August 2002, the 
veteran indicated that he is unemployable as a result of his 
service-connected back disability.  The Board also notes that 
the veteran has argued that he should receive a separate 
disability evaluation for nerve damage associated with the 
rescission of the melanoma.  The claims of entitlement to a 
total rating based on individual unemployability and 
entitlement to service connection for nerve damage associated 
with the service-connected scar are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.




REMAND

In February 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
report of a VA examination has been obtained as a result and 
is of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

Accordingly, the case is hereby REMANDED for the following 
action:  

1.  The RO should review the record and 
take any necessary action to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  If the RO has not already done 
so, it should also advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the report of VA examination which was 
obtained by the Board) and determine if 
the benefit sought can be granted.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
 The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



